Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1559                  UNITED STATES,

                        Plaintiff, Appellee,

                                     v.

     ONE URBAN LOT #14,126 LOCATED AT 3-76 PASEO LAS VISTAS,
                          CAYEY, ET AL.,

                             Defendants,
                        ____________________

                             LIBBY MEDINA,

                              Claimant,
                        ____________________

                 JOSE ENRIQUE GONZALEZ-FLORIDO,

                        Claimant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
         [Hon. Daniel R. Domínguez, U.S. District Judge]


                               Before
                      Lynch, Lipez and Howard,
                          Circuit Judges.


     Jose Enrique Gonzalez-Florido on brief pro se.
     Miguel A. Fernandez, Assistant U.S. Attorney, Jose Javier
Santos-Mimoso, and H.S. Garcia, United States Attorney, on brief
for appellee.



                           October 14, 2005
            Per Curiam. Jose Enrique Gonzalez-Florido seeks review

of the district court's denial of his motion for relief under

Fed. R. Civ. P. 60(b)(4).   The government first asserts that the

appeal should be dismissed as untimely.   Appellant concedes that

the notice of appeal was received and filed by the district court

two days after the time to appeal expired, but he contends that

the filing was timely under the prison mailbox rule, Fed. R. App.

P. 4(c)(1). The government argues that appellant is not entitled

to the benefit of the prison mailbox rule because he failed to

demonstrate in the manner specified in Rule 4(c)(1) that he

deposited the notice in the prison mail system before the filing

deadline.    However, the postmark on the envelope in which the

notice of appeal was mailed predates that deadline. For purposes

of this appeal, we will assume, without deciding, that this is

sufficient to establish timely filing.       See Sulik v. Taney

County, 316 F.3d 813, 814 (8th Cir. 2003).

            On the merits, however, we affirm the district court's

denial of Rule 60(b)(4) relief essentially for the reasons stated

in its January 20, 2004 order.   Even if, as appellant argues, the

judgment was erroneous, it was not void within the meaning of

Rule 60(b)(4).    See Lubben v. Selective Service System, Local

Board No. 27, 453 F.2d 645, 649 (1st Cir. 1972).     "Only in the

rare instance of a clear usurpation of power," id., such as where

the court lacks subject-matter jurisdiction, will a judgment be


                                 -2-
deemed void.   See Farm Credit Bank v. Ferrera-Goitia, 316 F.3d

62, 67 (1st Cir. 2003); United States v. One Rural Lot No.

10,356, 238 F.3d 76 (1st Cir. 2001).     Appellant has failed to

make such a showing.

          Affirmed.    See 1st Cir. Loc. R. 27(c).




                                -3-